Case 1:17-cv-10432-DJC Document 57 Filed 12/17/18 Page 1 of 14



                       UNITED STATES DISTRICT COURT
                     FOR THE DISTRICT OF MASSACHUSETTS


AMANDA ARNOLD,
    Plaintiff,                                         Civil Action No.: 17-10432-DJC

VS.

THE WOODS HOLE, MARTHA’S
VINEYARD AND NANTUCKET
STEAMSHIP AUTHORITY,
     Defendant.




                  MEMORANDUM IN SUPPORT OF DEFENDANT’S
                      MOTION IN LIMINE TO PRECLUDE
                        THE TESTIMONY OF PANISH

        Now comes the defendant, Woods Hole, Martha’s Vineyard and Nantucket

Steamship Authority (hereinafter the “Steamship Authority”), in the above captioned civil

action, by and through its undersigned counsel, Clinton & Muzyka, P.C., and hereby

submits its Memorandum in Support of its Motion In Limine to Preclude the Testimony of

Panish pursuant to Fed.R.Evid. 702.

                                      INTRODUCTION

       Plaintiff seeks to introduce at trial the expert testimony of Michael Panish, a

licensed contractor and self-titled door expert (“Panish”). Because Panish is unqualified

and because his opinion is unreliable, irrelevant and will not be helpful to the trier of fact

(in fact it is more likely to confuse the jury), this Court should properly exercise its

gatekeeping function under Fed.R.Evid. 702 and preclude Panish from testifying at trial.
Case 1:17-cv-10432-DJC Document 57 Filed 12/17/18 Page 2 of 14
                                               2


                                           FACTS

       The Plaintiff Amanda Arnold claims she broke two of her fingers when she inserted

them between the hinge side door jamb and the woman’s bathroom door onboard the M/V

EAGLE on or about September 30, 2016. She indicated in her testimony that the vessel

rolled prior to her grasping this door jamb.

       Almost immediately following the incident, Plaintiff’s counsel served the Steamship

Authority with a Litigation Hold Request letter instructing the Steamship Authority, under

threat of sanctions for spoliation, not to do anything to modify the door and door closer at

issue. Accordingly, the door and closer was not adjusted thereafter, albeit used by

passengers. Plaintiff did not engage experts to inspect the door and closer until over one

year later on December 29, 2017. See Litigation Hold Request Letter, attached hereto as

Exhibit 2.

       At her deposition, the Plaintiff did not identify anything wrong with the door that

caused her injury. Accordingly, her attorneys hired Panish to render an opinion in an

attempt to find liability. Panish attempts in vain to do this, and provides an expert report

dated February 2, 2018. See Panish Report, attached hereto as Exhibit 1. In that report,

Panish provides the following opinions:

   1. That standards promulgated under the Americans with Disabilities Act
      (“ADA”) and the American National Standards Institute (“ANSI”) set forth a
      five [5] second minimum time for door closure.

   2. ADA and ANSI standards require a force not to exceed five [5] pounds.

   3. That the Massachusetts Building Code requires doors to close in six [6]
      seconds.

   4. That Dorma “does not endorse the use of this closer in a marine environment.”

   5. That USCG Regulations require the door to reach a positive latch.
Case 1:17-cv-10432-DJC Document 57 Filed 12/17/18 Page 3 of 14
                                              3


     6. There is no evidence that the door closer was maintained prior to the
        September 30, 2016 accident.

     7. When the door was tested on December 29, 2017, it slammed with a force of
        126 pounds and closed from 1.5 to 2 seconds.

     8. The door closer was not functioning and was out of adjustment on December
        29, 2017.

     9. There is no record in the maintenance system that inspection of door closers
        ordered on 13 January 2016 was carried out.

     10. If a door closes too quickly, it is possible that persons may be struck by a
         slamming door.

     11. National Fire Protection Association Standard 80 requires an annual
         inspection of fire doors.

     12. The Steamship Authority does not carry out annual inspections as required by
         NFPA Standard 80 or as recommended by the manufacturer.

Panish Report, Exhibit 1.

        Panish’s expertise appears to be limited to providing expert testimony and nothing

further. See Panish Website, attached hereto as Exhibit 3.

                                       ARGUMENT

I.      STANDARD FOR ADMITTING EXPERT OPINIONS.

        The admissibility of expert testimony is governed by Fed.R.Evid. 702:

               If scientific, technical, or other specialized knowledge will
               assist the trier of fact to understand the evidence or to
               determine a fact in issue, a witness qualified as an expert by
               knowledge, skill, experience, training, or education, may
               testify thereto in the form of an opinion or otherwise, if (1)
               the testimony is based upon sufficient facts or data, (2) the
               testimony is the product of reliable principles and methods,
               and (3) the witness has applied the principles and methods
               reliably to the facts of the case.

Fed.R.Evid. 702. This rule places the district court in the position of a “gatekeeper” with

respect to expert evidence. Daubert v. Merrell Dow Pharmaceuticals, Inc., 509 U.S. 579,

113 S.Ct. 2786, 125 L.Ed.2d 469 (1993). Rule 702 assigns to the district court “the task of
Case 1:17-cv-10432-DJC Document 57 Filed 12/17/18 Page 4 of 14
                                                 4


ensuring that an expert's testimony both rests on a reliable foundation and is relevant to the

task at hand.” Id. at 597 (underscoring our emphasis). The Court's role is also to determine

whether the expert possesses some specialized knowledge such that his or her testimony

will actually be helpful to the trier of fact. Id. at 590-91.

        The burden of proving that an expert’s opinion is admissible remains on the

proponent of the evidence. U.S. v. Monteiro, 407 F.Supp.2d 351, 356 (D. Mass. 2006)

(citing Daubert, 509 U.S. at 593 n. 10, 113 S.Ct. 2786; Moore v. Ashland Chem., Inc., 151

F.3d 269,276 (“The proponent need not prove to the judge that the expert's testimony is

correct, but she must prove by a preponderance of the evidence that the testimony is

reliable.”).


II.     PANISH’S OPINION IS NOT RELEVANT OR HELPFUL.

        “The ultimate purpose of the Daubert inquiry is to determine whether the testimony

of the expert would be helpful to the jury in resolving a fact in issue.” Hochen v. Bobst

Group, Inc., 290 F.3d 446, 452 (1st Cir. 2002) (quoting Cipollone v. Yale Indus. Prods., 202

F.3d 376, 380 (1st Cir. 2000)). Rule 702, to be sure, requires that the evidence or testimony

“assist the trier of fact to understand the evidence or to determine a fact in issue.” Daubert,

509 U.S. at 591-92 (quoting Fed.R.Evid. 702). The first step of the Daubert inquiry

pertains to relevance: to be admissible, an expert's testimony must have a “valid ...

connection to the pertinent inquiry.” Cipollone, 202 F.3d at 380 (quoting Daubert, 509 U.S.

at 592, 113 S.Ct. 2786). The Supreme Court has described this consideration as one of “fit,”

Daubert, 509 U.S. at 591, 113 S.Ct. 2786 (quoting United States v. Downing, 753 F.2d

1224, 1242 (3d Cir.1985)), explaining that expert testimony not relating to an issue in the

case “is not relevant and, ergo, non-helpful.” Id. (quoting 3 J. Weinstein & M. Berger,

Weinstein's Evidence ¶ 702[02], pp. 702–18 (1988)).
Case 1:17-cv-10432-DJC Document 57 Filed 12/17/18 Page 5 of 14
                                                     5


        In this case, Panish’s testimony is not relevant or helpful to the trier of fact because

it has nothing to do with the cause of Plaintiff’s alleged injuries:

    •   Speed/Force: Panish opines that the door at the time of his December 29, 2017
        inspection closed too quickly and with too great a force. 1 The Plaintiff placed her
        fingers between the hinge side jamb and the door, and would have suffered injury
        regardless of the speed and force. There is no evidence that a slower speed or
        smaller force would have prevented Plaintiff’s injury, and Panish does not explain
        how a slower speed or lesser force would have prevented the injury. On the
        contrary, had the door closed faster on the date of the incident, then Plaintiff would
        have had less time to place her fingers in this location. 2

    •   Maintenance: Panish provides several comments about the Steamship Authority’s
        maintenance practices, commenting that Steamship Authority employees delay
        maintenance on doors, are not trained on door closers, do not quantify the
        appropriate closing speed, do not conduct annual inspections and do not bring in
        third party specialists to inspect door closers onboard Steamship Authority vessels.
        The maintenance comments concern mostly doors and inspections that are not at
        issue in this case. Even if we are to take Mr. Panish’s opined shortcomings on the
        Steamship Authority’s maintenance practices as true, moreover, there is no opinion
        or fact that connects these perceived shortcomings to the cause of the injury. There
        was no outstanding work order, maintenance request or defect noted about this door
        and door closer at the time of the injury.

    •   Latch: The fact that the door did not achieve a positive latch at the time of the
        inspection has no bearing on the cause of the incident.


        In essence, Panish provides an opinion listing every possible defect with the door

that conjecture can provide under the foregoing circumstances. What Panish’s opinion

ultimately lacks, however, is the connection between these alleged defects and Plaintiff’s

injury. Nowhere does Panish explain how the above-claimed defects caused Plaintiff’s

injury and there will be no evidence at trial that fills this essential gap. Accordingly,

Panish’s opinion is not helpful to the jury and should accordingly be excluded.

1
  This inspection, conducted over a year following the incident and without any adjustments made to the door
is irrelevant and prejudicial because it is too far removed from the accident. Please see Memorandum in
Support of Motion in Limine to Exclude all evidence of December 29, 2017 Inspection filed of even date
herewith.
2
  If the door closed slower than the ADA 5 second minimum, indeed, the undersigned would not be surprised
if someone like Cushing argued that the door was closing too slowly, manifesting the “root cause” of the
injury.
Case 1:17-cv-10432-DJC Document 57 Filed 12/17/18 Page 6 of 14
                                                6


          This case is similar to Cipollone v. Yale Indux. Products, Inc., 202 F.3d 376 (2000).

In that case, the plaintiff sought to introduce the testimony of an expert opinion concerning

a gap between a moving and fixed handrail in a lift. This opinion was properly excluded

because the expert failed to provide an opinion how this alleged defect actually caused the

injury:

                 Because Schofield [the expert] described a shearing hazard
                 that did not cause Cipollone’s injury, and Cipollone
                 [plaintiff] described an injury that did not result from the
                 shearing hazard Schofield described, Schofield’s testimony
                 is irrelevant and properly was excluded under Daubert.

Cipollone, 202 F.3d at 380. Just as it was in Cipollone, Plaintiffs offer no actual causal

connection between the opined defects and the injury. Accordingly, Panish’s opinion is

inadmissible.

III.      PANISH’S SUGGESTED LEGAL OPINION IS INADMISSIBLE.

          “An expert may not ‘assist’ the jury by expounding upon the law, however, because

to do so would intrude upon the province of the trial judge.” Ji v. Bose Corp., 538 F. Supp.

2d 354, 357-58 (D. Mass. 2008) (quoting Nieves-Villanueva v. Soto-Rivera, 133 F.3d 92,

100 (1st Cir.1997)); United States v. Mikutowicz, 365 F.3d 65, 73 (1st Cir. 2004). “The line

between testimony regarding what the law requires and testimony describing how an

industry practice typically operates is not always clear. The latter form of testimony is

admissible.” Ji, 538 F.Supp.2d at 357-58 (citing Levin v. Dalva Bros. Inc., 459 F.3d 68, 79

(1st Cir.2006)). In any event, “[e]xpert testimony proffered solely to establish the meaning

of a law is presumptively improper.” Mikutowicz, 365 F.3d at 73 (1st Cir.2004); see also

Nieves–Villanueva, 133 F.3d 92, 99 (1st Cir.1997). “And even if such testimony has

independent factual significance, i.e., aside from the content of the law, it still may be

excluded ‘if its probative value is substantially outweighed by the danger of unfair
Case 1:17-cv-10432-DJC Document 57 Filed 12/17/18 Page 7 of 14
                                               7


prejudice, confusion of the issues, or misleading the jury.’” Bartlett v. Mut. Pharm. Co.,

742 F. Supp. 2d 182, 188 (D.N.H. 2010) (quoting Fed.R.Evid. 403); see also United States

v. Ahrendt, 560 F.3d 69, 76 (1st Cir.2009).

       Here, Panish provides an opinion that the door and closer are in violation of a

number of codes and standards. Panish does not and cannot, however, provide an opinion

that the foregoing codes and standards are applicable. Panish is not qualified to make such

a statement because he has no marine background. Further, Panish does not testify

precisely how such standards/codes were violated. This is an improper legal opinion and is

therefore inadmissible. Although experts are allowed to render opinions as to industry

standards, Panish is not a member of the marine industry and provides no opinion that the

cited codes are actually applied to USCG inspected passenger ferries such as the M/V

EAGLE. In point of fact, Panish is unable to provide such testimony because the above

referenced codes and standards do not apply to the design and build of these vessels. See

Memorandum in Support of Defendant’s Motion in Limine to Exclude Evidence of

Regulatory and Standard Violations. Panish’s legal opinion is meaningless because it

does not properly address the relevancy of any of the alleged code violations with any

degree of specificity.

       This case is similar to Pelletier v. Main Street Textiles, LP, 470 F.3d 48 (1st Cir.

2006). In that case, the plaintiff proffered an expert who opined that a certain facility was

in violation of various codes and safety standards, without stating which standards/codes

actually applied to the facility. This “shotgun” approach, whereby the plaintiff had “several

different opportunities to explain” how the expert testimony was admissible, was rejected

by the Court and the testimony was properly excluded. Id. at 55-56. Accordingly, the
Case 1:17-cv-10432-DJC Document 57 Filed 12/17/18 Page 8 of 14
                                               8


Court should exclude Panish’s legal opinion because there is no evidence that the standards

and codes referenced in the report apply to the M/V EAGLE.

       IV.     PANISH’S OPINION IS NOT RELIABLE.

       In determining the reliability of an expert’s opinion, the Court considers the

following factors:

               1.      whether a theory or technique can be or has been
               tested;

               2.     whether it has been subjected to peer review and
               publication;

               3.      whether a technique has a high known or potential
               rate of error or whether there are standards controlling its
               operation; and

               4.     whether the theory or technique enjoys general
               acceptance within a relevant scientific community.

Daubert, 509 U.S. at 591-95. In doing so, the Court should consider “the verifiability of

the expert’s theory or technique, the error rate inherent therein, whether the theory or

technique has been published and/or subjected to peer review, and its level of acceptance

within the scientific community.” Ruiz-Troche v. Pepsi Cola of P.R. Bottling Co., 161 F.3d

77, 81 (1st Cir. 1998). The foregoing standards apply to both scientific and non-scientific

expert opinions. See Kumho Tire Co., Ltd., 526 U.S. at 141 (“We conclude that Daubert’s

general holding—setting forth the trial judge’s general ‘gatekeeping’ obligation—applies

not only to testimony based on ‘scientific’ knowledge, but also to testimony based on

‘technical’ and ‘other specialized’ knowledge.”).

       Although, “[t]rained experts commonly extrapolate from existing data . . . nothing in

either Daubert or the Federal Rules of Evidence requires a district court to admit opinion

evidence that is connected to existing data only by the ipse dixit of the expert.” General

Elec. Co. v. Jointer, 522 U.S. 136, 146 (1997). Further, although an expert may testify on
Case 1:17-cv-10432-DJC Document 57 Filed 12/17/18 Page 9 of 14
                                              9


the basis of his experience, he “‘must explain how that experience leads to the conclusion

reached, why that experience is a sufficient basis for the opinion, and how the experience is

reliably applied to the facts.’” McGovern ex rel. McGovern v. Brigham & Women’s Hosp.,

584 F.Supp.2d 418, 426 (D. Mass. 2008) (quoting Brown v. Wal-Mart Stores, Inc., 402

F.Supp.2d 303, 308-09 (D. Me. 2005)). Indeed, “[t]he gate-keeping function of the trial

court requires more than merely ‘taking the expert’s word for it.’” Brown, 402 F.Supp.2d

at 308 (quoting Fed.R.Evid. 702 Advisory Committee Notes); Daubert v. Merrell Dow

Pharms., Inc., 43 F.3d 1311, 1319 (9th Cir. 1995)(“We’ve been presented with only the

expert’s qualifications, their conclusions and their assurances of reliability. Under Daubert,

that’s not enough.”).

       Here, Panish offers nothing more than bald conclusions that the door was

malfunctioning, without further explanation. Panish does nothing to show how he arrived

at those conclusions, and Plaintiff seeks to eclipse her uncontroverted lay testimony that

there was nothing noticeably wrong with the door with Panish’s ambiguous and

unsubstantiated conclusions that the M/V EAGLE was unsafe:

   •   Panish’s method of concluding that the door closed too quickly and with too much
       force on September 30, 2016 based on his December 29, 2017 inspection (and while
       no modifications were made to the door since the incident) is not reliable and belies
       common sense. Panish’s inspection of the door occurred over one year later, and
       there is no evidence to support that it closed under the same speed and force on
       September 30, 2016. See LeBoeuf v. K-Mart Corp., 888 F.2d 330, 333 (5th Cir.
       1989); Bailey v. Stanley Access Technologies, Inc., 2015 WL 6828921 at *10 (N.D.
       Miss. Nov. 6, 2015) (excluding evidence of inspections that occur to remote in time
       from the injury).

   •   Videotaped footage of the door closing on October 19, 2016 indicates that the door
       closed much slower (approximately 4 seconds) than on the December 29, 2017
       inspection. To rebut this obvious footage, Panish offers the conclusory statement
       that belies observation stating that “my on-site observations provide reasonable
       substantiation that the subject door and closer were in an equal or nearly equal
       condition at the time . . . .” What Panish offers, in essence, is a reinterpretation of
Case 1:17-cv-10432-DJC Document 57 Filed 12/17/18 Page 10 of 14
                                                 10


        video footage to suit his needs. The jury is capable of reviewing the footage to
        confirm the realities of the door closing divorced from Panish’s revisionist history.

    •   Panish provides no methodology whatsoever to support his conclusion that the door
        performed essentially the same as it did upon his inspection.

    •   Panish does not provide any methodology, explanation or opinion that a slower or
        less forceful closing door would have prevented the injury. Again, the Plaintiff
        placed her fingers in a location where any closing door would have caused her
        injury, regardless of speed and force.

        Panish’s opinion manifests classic ipse dixit and bald conclusions. It fails to satisfy

Daubert’s requirement of falsifiability and reliability. See Daubert, 509 U.S. at 593, citing

Karl Popper, Conjectures and Refutations: The Growth of Scientific Knowledge 37 (5th ed.

1989) (“[T]he criterion of the scientific status of a theory is its falsifiability, or refutability,

or testability.”). Essentially, Cushing is opining that the Vessel is unsafe because he said it

is unsafe. This is not enough to satisfy even the most liberal interpretation of Fed.R.Evid.

702 and the opinion should properly be excluded.

        This is not the first time Mr. Panish has sought to offer unreliable opinions based on

tardy inspections. In Bailey v. Stanley Access Technologies, Inc., 2015 WL 6828921 at *10

(N.D. Miss. Nov. 6, 2015), the Northern District of Mississippi properly excluded Mr.

Panish from offering testimony about a door based on an inspection occurring eighteen

months after the fact.

        V.      PANISH IS NEITHER QUALIFIED NOR CREDIBLE.

        Panish is no stranger to the Court system, offers “expert” testimony in a wide array

of areas, and his qualifications and credibility as a licensed contractor are dubious. Panish

has been sanctioned for serious breaches of professionalism in other jurisdictions. See

Ruehl v. S.N.M. Enterprises, Inc., 2017 WL 5749560 at *7-9 (M.D. Pa. November 28,
Case 1:17-cv-10432-DJC Document 57 Filed 12/17/18 Page 11 of 14
                                                        11


2017). He has demonstrated little regard for the truth and the justice system in other cases.

Id. at *5. Panish’s licensure and qualifications are worth questioning:

                    Panish holds himself out as an expert witness in a wide
                    array of disciplines, but has conducted himself in an
                    unprofessional fashion in this case. Mindful of the need to
                    avoid future risk of harm to others, we note that Panish has
                    claimed to be licensed by the State of California as a
                    contractor and has alleged that he is a member of the
                    American National Standards Institute (ANSI). Since
                    Panish’s conduct in the instant case may be relevant to a
                    consideration of his continued licensure by the state and
                    membership in this professional association. IT IS
                    ORDERED that the clerk will forward a copy of this
                    decision to the appropriate licensing and professional
                    association officials for whatever action they may deem
                    appropriate.


Id. at *9. 3 The undersigned looked up Mr. Panish with the Contractors State License Board

of the State of California and was unable to confirm whether Mr. Panish is indeed a

licensed contractor. There was no record in the State of California’s online database.

           Even if we are to give Mr. Panish the benefit of the doubt, he clearly lacks the

qualifications of time travel in his curriculum vitae and is unable to reconstruct the

condition of the door based on his December 29, 2017 inspection. Panish’s statement that

he has received “special training” about door closers appears to be self-serving and nothing

in his qualifications indicate that he knows anything more about door closers or doors than

the average layperson. Panish’s experience concerning doors and door closers appears to

be limited to providing expert testimony about them. His published articles appear to be

published on his own website alone. Mr. Panish has absolutely no marine experience and is

not qualified to offer opinions on what is appropriate in a marine environment. Simply put,

Mr. Panish lacks the qualifications to provide any helpful testimony to the jury about this


3
    A copy of this decision is attached as Exhibit 4.
Case 1:17-cv-10432-DJC Document 57 Filed 12/17/18 Page 12 of 14
                                              12


passenger personal injury case. This will not be the first time, and likely not the last time,

that Mr. Panish should be excluded from providing expert testimony on account of his lack

of qualifications. See Clement v. Stanley Access Technologies, LLC, 2016 WL 4443702

(W.D. La. August 19, 2016).

       VI.     THE PROBATIVE VALUE OF PANISH’S OPINION IS
               OUTWEIGHED BY UNFAIR PREJUDICE.

       Even if an expert opinion is admissible under Fed.R.Evid. 702, it remains subject to

exclusion under Fed.R.Evid. 403. U.S. v. Pires, 642 F.3d 1, 12 (1st Cir. 2011) (citing U.S.

v. Montas, 41 F.3d 775, 783 (1st Cir. 1994)). This is because there is a substantial risk that

a jury will improperly interpret and/or credit an expert’s opinion, simply by virtue of that

witness’s status as an expert:

               Indeed, such evidence presents a special level of complexity
               in constructing the balance between probative value and
               unfairly prejudicial effect. This complexity arises out of the
               concern that, because of an expert's stature qua expert,
               jurors may assign more weight to expert testimony than it
               deserves.. . . Because such testimony can carry with it an
               unwarranted “aura of special reliability and
               trustworthiness,”. . . courts must guard against letting it
               intrude in areas that jurors, by dint of common experience,
               are uniquely competent to judge without the aid of experts.
               This concern, where pertinent, should legitimately factor
               into a trial court's Rule 403 analysis.

United States v. Pires, 642 F.3d 1, 12 (1st Cir. 2011) (citations omitted) (citing United

States v. Rodríguez–Berríos, 573 F.3d 55, 72 (1st Cir.2009); Montas, 41 F.3d at 784)

(quoting United States v. Fosher, 590 F.2d 381, 383 (1st Cir.1979)).

       In this case, even if Panish’s opinion is deemed admissible under Fed.R.Evid. 702,

it should be excluded under Fed.R.Evid. 403, because its probative value is substantially

outweighed by the risk of unfair prejudice. Indeed, Panish cannot credit under any reliable

method a single alleged defect that he finds as a substantial and contributing cause of
Case 1:17-cv-10432-DJC Document 57 Filed 12/17/18 Page 13 of 14
                                              13


Plaintiff’s injury. Panish’s expert status and presence before the jury alone, however, will

most certainly cause the jury to improperly imply (without evidence) that the foregoing

alleged defects caused the injury. This risk of unfair prejudice substantially outweighs the

minimal probative value of Panish’s conclusory and unsupported opinion. With the

foregoing in mind, the opinion should independently be excluded under Fed.R.Evid. 403.


                                      CONCLUSION

       For the foregoing reasons, Plaintiff has failed to meet her burden to show that

Panish’s opinion is helpful, relevant, reliable and admissible. Panish is not qualified to

provide expert opinions and has demonstrated in prior cases that he is not credible. Plaintiff

has no evidence that the alleged defects set forth in Panish’s opinion have anything to do

with the cause of Plaintiff’s injury, which to be blunt was the placement of her fingers

between the door and hinge-side jamb. This is not enough to satisfy Fed.R.Evid. 702, and

the opinion should be excluded.



                                                      By its attorneys,

                                                      CLINTON & MUZYKA, P.C.

                                                      /s/ Olaf Aprans
                                                      ___________________________
                                                      Thomas J. Muzyka
                                                      BBO NO: 365540
                                                      Olaf Aprans
                                                      BBO NO: 670434
                                                      88 Black Falcon Avenue
                                                      Suite 200
                                                      Boston, MA 02210
                                                      (617) 723-9165
                                                      Fax#: (617) 720-3489
                                                      Email: oaprans@clinmuzyka.com
Case 1:17-cv-10432-DJC Document 57 Filed 12/17/18 Page 14 of 14
                                                14




                                CERTIFICATE OF SERVICE

        Pursuant to Local Rule 5.2, I hereby certify that the above document filed through the
ECF system will be sent electronically to the registered participants as identified on the Notice
of Electronic Filing (NEF) and paper copies will be sent to those indicated as non registered
participants on December 17, 2018.


                                                        /s/ Olaf Aprans
                                                        _______________________
                                                        Olaf Aprans
